 


109 HJ 78 : Approving the location of the commemorative work in the District of Columbia honoring former President Dwight D. Eisenhower.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
Union Calendar No. 234 
109th CONGRESS 
2d Session 
H. J. RES. 78 
[Report No. 109–425] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Moran of Kansas (for himself, Mr. Moore of Kansas, Mr. Thornberry, Mr. Boswell, Mr. Ryun of Kansas, Mr. Tiahrt, and Mr. Dingell) introduced the following joint resolution; which was referred to the Committee on Resources 
 

April 25, 2006
Additional sponsors: Mr. Platts, Mr. Wilson of South Carolina, Mrs. Emerson, Mr. McGovern, Mr. Evans, Mr. Miller of Florida, and Mr. Fortuño

 
April 25, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
JOINT RESOLUTION 
Approving the location of the commemorative work in the District of Columbia honoring former President Dwight D. Eisenhower. 
 
 
Whereas section 8908(b)(1) of title 40, United States Code, provides that the location of a commemorative work in the area described as Area I shall be deemed authorized only if approved by law not later than 150 days after notification of Congress and others that the commemorative work may be located in Area I; 
Whereas section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note) authorizes the Dwight D. Eisenhower Memorial Commission to establish a memorial on Federal land in the District of Columbia to honor Dwight D. Eisenhower; and 
Whereas the Secretary of the Interior has notified the Congress of her determination that such memorial should be located in Area I: Now, therefore, be it 
 
That the location of the commemorative work to honor Dwight D. Eisenhower, authorized by section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note), within Area I (as depicted on the map referred to in section 8908(a) of title 40, United States Code) is approved. 
 
 
April 25, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
